Citation Nr: 1129332	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-31 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral disc syndrome, lumbar spine, evaluated as 60 percent disabling from September 2, 2003 and as 40 percent disabling prior to September 2, 2003.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability (TDIU) prior to September 2, 2003.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Bergmann & Moore, LLC


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to January 1958.  

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in February 1978 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio

This appeal has been advanced on the Board's docket due to the Veteran's age pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the present case, the Veteran timely appealed a February 1978 rating decision which denied an evaluation greater than 20 percent for service-connected intervertebral disc syndrome, in part due to the fact the Veteran had sustained a post-service industrial injury to his lower back, for which he was receiving workmen's compensation.  The service-connected lower back disability was rated under Diagnostic Code 5293.  

In his June 1978 substantive appeal, the Veteran stated he believed his lower back disability should be increased to "at least 40 percent."  A VA Form 646 submitted by the Veteran's represented indicated that the medical evidence demonstrated that the Veteran's disability "should be rated 40 [percent] disabling under [Diagnostic Code] 5292.  In a September 1978 hearing before a local hearing officer at the RO, the Veteran argued that his condition was more disabling than had been evaluated.  In an October 1979 VA Form 646, submitted with additional private medical evidence, the Veteran's representative argued that the Veteran's lower back symptoms were getting more severe even before an industrial injury.

At the time of the Veteran's initial claim, Diagnostic Code 5293 provided a 20 percent evaluation for moderate; recurring attacks of intervertebral disc syndrome having symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc.  A 40 percent evaluation was afforded for severe; recurring attacks with intermittent relief.  Pronounced; attacks of persistent symptoms with little intermittent relief were to be evaluated as 60 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from March 10, 1976 through September 22, 2002).  

The case was sent to the Board.  In February 1980, the Board remanded the claim for VA additional examination and opinion, and directed:  

When the development requested has been completed, the case should then be reviewed by the agency of original jurisdiction and in the event the appellant is dissatisfied with the decision, he should be furnished with a supplemental statement of the case and given a reasonable period of time in which to respond.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further reconsideration.  

The Veteran was accorded VA examination in March 1980.  In April 1980, the RO reconsidered the Veteran's claim and granted an increase to 40 percent for the Veteran's intervertebral disc syndrome under Diagnostic Code 5293.  A handwritten note on the back of the rating decision, dated in April 1980, indicates that the RO felt the grant of a 40 percent evaluation was a substantial grant of benefits sought.  The RO neither issued a supplemental statement of the case, and did not return the Veteran's case to the Board.  Neither the Veteran nor his representative made any further response concerning the claim until the August 2003 claim for increase, which was received in September 2003.  

As the Veteran's attorney has correctly pointed out, the regulations in force at the time of the Board's remand in 1980 required, in such circumstances, that the Veteran's case be returned to the Board:

When, during the course of review, it is determined that further evidence or clarification of the evidence is essential ... the Board shall remand the case to the agency of original jurisdiction, directing the further development to be undertaken.  

38 C.F.R. § 19.146(a) (1964).

Where the development results in additional evidence, a supplemental statement of the case will be furnished the claimant and his representative, where indicated, and the records will again be reviewed by the agency of original jurisdiction ... 

38 C.F.R. § 19.146(b) (1964)

Unless the benefits appealed for are granted on review by the agency of original jurisdiction, the records will be returned to the Board of Veterans Appeals for completion of appellate review.  Remanded cases will not be closed for failure to respond to the supplemental statement of the case.

38 C.F.R. § 19.146(c) (1964) (emphasis added).

The RO has pointed to the June 1978 substantive appeal and July 1978 VA Form 646 as having set 40 percent as the maximum requested evaluation.  However, the Board disagrees with this interpretation.  For one thing, the Veteran's comments in his substantive appeal were that he wanted his disability benefits increased to at least 40 percent suggesting that he wanted 40 percent or greater.  Moreover, it is debatable that the representative's comment on the July 1978 VA Form 646 can be read to state that the 40 percent is the maximum the Veteran was requesting, as the representative referred specifically to Diagnostic Code 5292, under which 40 percent is the highest evaluation.  Furthermore, the July 1978 VA Form 646 preceded both the September 1978 hearing testimony and October 1979 VA Form 646-both documents arguing that the medical evidence demonstrated the Veteran's disability was greater than previously evaluated, and neither of which state any specific disability evaluation would be accepted.  For another, the July 1978 VA Form 646 preceded the April 1980 rating decision, to which the Veteran made no response.

Previous regulations had required an affirmative response from the Veteran or his representative prior to the return of a remanded case to the Board for further appellate action where reconsideration by the agency of original jurisdiction did not result in a grant of benefits sought.  See Rules of Practice Rule 9809 (1936).  However, in 1962, the regulations were amended to require a remanded claim be returned to the Board unless benefits sought were granted.  In 1964, the regulations were again amended to specifically state that a remanded case would not be closed by failure to respond to the supplemental statement of the case.  

The regulations in effect at the time of the Veteran's 1977 claim clearly afforded an evaluation greater than 40 percent for intervertebral disc syndrome under 38 C.F.R. § 4.71(a), Diagnostic Code 5293 (as delineated above).  The record does not show that the Veteran or his representative at any time withdrew the claim for an increased evaluation for the service-connected lower back disability.  The Veteran's claim was not returned to the Board for further appellate review.  

Given the foregoing, the Board finds that the Veteran's claim for an increase for his service-connected lower back disability has been in a pending status since his 1977 claim.  The claim for an effective date prior to September 2, 2003 for TDIU is inextricably intertwined with the resolution of the pending claim for increase for the service-connected lower back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Review of the record shows that, between February 1982 and October 2003, there are no VA examinations at all of record.  VA treatment records between 1967 and 2003, and private treatment records between 1979 and 2003 are not of record.  Given the length of time, more than 20 years, it is necessary to make all attempts to obtain medical and other evidence that can assist in the evaluation of the Veteran's lower back disability from 1977.  Likewise, evidence concerning the Veteran's employability during the same time period must also be developed.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.

1.  The RO should contact the Veteran and explain the circumstances of his pending appeal from 1977.  Specifically, the Veteran should be provided with the appropriate notification of the relevant regulations governing increased evaluations overall and, specifically for his intervertebral disc syndrome, and governing entitlement to TDIU (to include proper notice of the appropriate diagnostic criteria in effect since his filed his claim in 1977); and of the type and kind of evidence required to prevail in his claims.  Explain to him that he may provide statements from lay witnesses as to their observations of his symptoms, of his efforts to find employment, and of his ability or inability to obtain and retain gainful employment.

Ask the Veteran to provide as much of his employment history as possible.  Advise him that he may provide statements from employers who may have declined to hire him or who hired him but faced particular circumstances in doing so, such as providing special accommodations, declining to employ him full time or to consider him for promotion, or who ultimately dismissed him for reasons involving his lower back disability.  

2.  The RO should contact the Veteran and request that he identify, to the extent possible, any sources of medical treatment he received for his lower back disability from 1977 to 2003, including any VA Medical Facilities in which he received treatment.  The RO should take appropriate steps to secure copies of any treatment records identified by the Veteran.  Whether or not the Veteran responds, the RO should request copies of any treatment records from all indicated VA Medical Facilities, including but not limited to, the Cleveland, Ohio, VA Medical System.  

3.  For #1-2 above, also request that the Veteran provide any such records he may have in his possession.  The RO should document all actions taken to obtain the identified records.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  If the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e) (2010).

4.  Following #1-3 above, and after completing any additional notification and/or development deemed warranted, the RO should readjudicate the claims for an increased evaluation for intervertebral disc syndrome, lumbar spine, from 1977 and entitlement to TDIU prior to September 2003, in light of all pertinent evidence and legal authority.

5.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



